838 F.2d 471
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Silas PRESSLEY, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR;  Peabody Coal Company,and Old Republic Coal Company, Respondents.
No. 86-3387.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1988.

Before MERRITT, CORNELIA G. KENNEDY, and KRUPANSKY, Circuit Judges.
PER CURIAM.


1
Silas Pressley appeals the decision of the Benefits Review Board which denied him benefits under the Federal Black Lung Benefits Act, as amended, 30 U.S.C. Secs. 901-945.


2
Upon consideration of the entire record and the briefs filed herein, we AFFIRM the decision of the Benefits Review Board for the reasons stated in the opinion of the Administrative Law Judge in this case.